Per Curiam.

The action was on contract for goods sold and delivered. The learned trial judge submitted the case to the jury as one for damages sustained by the plaintiff through the fraudulent representations of the defendant. Proper instructions in an action for fraud and misrepresentation were laid before the jury and a verdict rendered for the.plaintiff. Ho exception was taken to the charge. The court discovered the error and directed that a body execution should not issue. We are of the opinion that the judgment should not stand and that the interests of justice require a new trial.
Present: Gildersleeve, Seabury and Lehman, J J.
Judgment reversed and new trial ordered, with costs to appellant to abide event.